


Vencedor Energy Partners logo




March 18, 2013




Xun Energy, Inc.

12518 NE Airport Way,

Suite 148 No. 156,

Portland, Oregon, 97230

Attention: Jerry G. Mikolajczyk, President and CEO




Dear Jerry,




Re: Oil And Gas Well Location Agreement Dated August 31, 2012, Amendment #3




As discussed, the permits have been issued by the Pennsylvania Department of
Environment Protection (PA-DEP) for five (5) wells on the Rice lease.




Based on the Permit issuance by the PA-DEP and the confirmation of the financial
commitments for the drilling, commissioning and commencement of production with
the first 4 oil and gas wells in Venango County, Pennsylvania, we amend Section
4a of the Oil and Gas Well Location Assignment dated August 31, 2012 between Xun
Energy, Inc. and Vencedor Energy Partners to read as follows:




Section 4a. INTENTIONALY DELETED




Your acceptance of the recommended changes to Section 4a above will serve as
Amendment #3 to the Oil and Gas Well Location Assignment dated August 31, 2012
between Xun Energy, Inc. and Vencedor Energy Partners.




We look forward to a mutually beneficial successful business relationship.




Kind regards,

Vencedor Energy Partners







/s/ Brian Ambrose

___________________________________

Brian Ambrose,

President




We agree to the above Amendment, #3, of Section 4a of the Oil and Gas Well
Location Assignment dated August 31, 2012.




Xun Energy, Inc.




                /s/ Jerry G. Mikolajczyk                          03/18/2013

By: ____________________________________

Jerry G. Mikolajczyk, President and CEO





1048 Irvine Ave, Ste 171 Newport Beach CA 92660 / phone: fax 866-736-240 /
info@vencedorenergy.com / www.vencedorenergy.com


